In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-00-202 CR

____________________


JOSE ALFREDO CASTRO, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 79721




OPINION
	Jose Alfredo Castro pleaded guilty to the third degree felony offense of driving
while intoxicated.  Tex. Pen. Code Ann. §§ 49.04, 49.09 (Vernon 1994 & Supp. 2001). 
The trial court assessed punishment at 7 years of confinement in the Texas Department of
Criminal Justice, Institutional Division.  The record reflects the trial court followed the
terms of a plea bargain between Castro and the State. Castro appealed. 
	Appellate counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).  The brief concludes that the record presents no arguable error which
would support an appeal, a conclusion with which we concur.  On March 15, 2001, Castro
was given an extension of time in which to file a pro se brief if he so desired.  The "pro
se" brief submitted by counsel on Castro's behalf does not provide any basis for
jurisdiction.
	The general notice of appeal does not comply with the form required by the Rules
of Appellate Procedure. See Tex. R. App. P. 25.2(b)(3); Cooper v. State, 45 S.W.3d 77 
(Tex. Crim. App. 2001); Davis v. State, 870 S.W.2d 43, 47 (Tex. Crim. App. 1994).  We
have reviewed the clerk's record and the reporter's record for issues over which appellate
jurisdiction might exist, and have found no arguable error requiring us to order
appointment of new counsel.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  Accordingly, we dismiss the appeal for want of jurisdiction. 
	APPEAL DISMISSED.
								PER CURIAM

Submitted on October 22, 2001
Opinion Delivered November 7, 2001
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.